                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MARY W.,1                              )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 19-1078-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding error in

the Administrative Law Judge’s (ALJ) evaluation of the treating source medical opinion,

the court ORDERS that judgment shall be entered pursuant to the fourth sentence of 42

U.S.C. § 405(g) REMANDING the Commissioner’s final decision for further

proceedings.


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
I.     Background

       Plaintiff filed an application for DIB on July 21, 2015. (R. 13, 190-91). After

exhausting administrative remedies before the Social Security Administration (SSA),

Plaintiff filed this case seeking judicial review of the Commissioner’s decision pursuant

to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erroneously accorded greater weight to

the medical opinions of the state agency consultant physicians than to the opinion of

Plaintiff’s examining physician, Dr. Niss.3 (Pl. Br. 13).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the



3
  While Plaintiff calls Dr. Niss an examining physician, the ALJ found him to be a
treating source. (R. 21-22). The record supports the ALJ’s finding (Ex. B16F) and the
court will address and evaluate Dr. Niss’s opinion as a treating source opinion.
                                             2
evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

                                             3
equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Plaintiff argues the ALJ discounted Dr. Niss’s opinion because his treatment

records do not describe functional limitations consistent with the limitations he opined, as

exemplified by the inconsistency between his opinion Plaintiff was limited to standing

one hour at a time with breaks every thirty minutes and his “treatment notes documenting

range of motion, strength, and tone generally within functional limits.” (Pl. Br. 14)

                                             4
(citing R. 22). She argues the perceived inconsistencies do not exist and the ALJ’s

analysis reflects a misunderstanding of fibromyalgia. (Pl. Br. 14-15). She argues the

ALJ’s finding Dr. Niss’s treatment notes document range of motion, strength, and tone

generally within functional limits, is vague and unclear. Id. at 15. Plaintiff then argues

that the ALJ’s evaluation misunderstands the nature of fibromyalgia. Id. at 15-18 (citing

numerous binding and nonbinding Court of Appeals and District Court opinions in

fibromyalgia cases). Finally, Plaintiff explains why in her view it was error to accord

greater weight to the opinions of the state agency physicians than to Dr. Niss’s treating

source opinion.

       The Commissioner argues the ALJ’s rationale for discounting Dr. Niss’s treating

source opinion was adequate. (Comm’r Br. 4). He argued,

       The ALJ recognized Dr. Niss as a treating source, but concluded that the
       treatment records did not reflect functional limitations supporting his
       opinion (Tr. 22). More specifically, the ALJ noted that Plaintiff’s range of
       motion, strength, and muscle tone were generally found to be within
       functional limits, which seemed inconsistent with an alleged inability to
       stand for more than one hour at a time and with the need for breaks every
       30 minutes.

Id. at 5 (citing R. 22).

       A.      Standard for Evaluating a Treating Source Opinion

       For claims filed before March 17, 2017, a treating physician’s opinion about the

nature and severity of a claimant’s impairments should be given controlling weight by the

Commissioner if well supported by clinical and laboratory diagnostic techniques and if it

is not inconsistent with other substantial evidence in the record. Watkins v. Barnhart,

350 F.3d 1297, 1300-01 (10th Cir. 2003); 20 C.F.R. ' 404.1527(c)(2). When a treating

                                             5
physician’s opinion is not given controlling weight, the ALJ must nonetheless specify

what lesser weight he assigned the opinion. Robinson v. Barnhart, 366 F.3d 1078, 1083

(10th Cir. 2004).

       A treating source opinion which is not entitled to controlling weight is “still

entitled to deference and must be weighed using all of the factors provided in 20 C.F.R.

' 404.1527.” Watkins, 350 F.3d at 1300. Those factors are: (1) length of treatment

relationship and frequency of examination; (2) the nature and extent of the treatment

relationship, including the treatment provided and the kind of examination or testing

performed; (3) the degree to which the physician=s opinion is supported by relevant

evidence; (4) consistency between the opinion and the record as a whole; (5) whether or

not the physician is a specialist in the area upon which an opinion is rendered; and

(6) other factors brought to the ALJ’s attention which tend to support or contradict the

opinion. Id. at 1301; 20 C.F.R. § 404.1527(c)(2-6); see also Drapeau v. Massanari, 255

F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v. Dep=t of Health & Human Servs., 52

F.3d 288, 290 (10th Cir. 1995)). However, the court will not insist on a factor-by-factor

analysis so long as the “ALJ’s decision [is] ‘sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.’” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th

Cir. 2007) (quoting Watkins, 350 F.3d at 1300).

       After considering the above factors, the ALJ must give good reasons in his

decision for the weight he ultimately assigns the opinion. If the ALJ rejects the opinion

he must give specific, legitimate reasons for doing so. Watkins, 350 F.3d at 1301.

                                              6
       B.       The ALJ’s Evaluation of Dr. Niss’s Opinion

       The ALJ provided this evaluation of Dr. Niss’s opinion of Plaintiff’s physical

capabilities.

       In his statement, Dr. Niss opined that the claimant could rarely lift 20
       pounds; stand for 4 hours in an 8-hour day for 1 hour at a time; and sit 4
       hours in an 8-hour day for 2 hours at a time. He opined the claimant
       required the option to shift positions at will; would need to break for 15 to
       30 minutes every 30 to 45 minutes. The claimant would be off task 25
       percent of the workday and would likely miss more than four days of work
       per month (Exhibit B14F).

       If a treating source’s medical opinion is well supported and consistent with
       the evidence in the case record, it must be given controlling weight (20
       CFR 404.1527 and SSR 96-2p). Overall, the opinion of Dr. Niss is
       afforded little weight.

       Treatment records from Dr. Niss do not describe functional limitations that
       would support his recommended restrictions. While Dr. Ali [sic] opined
       that the claimant could stand for only an hour at a time and would need
       breaks every 30 minutes, such limitation is inconsistent with treatment
       records consistently documenting that the claimant’s range of motion,
       strength, and tone were generally within functional limits (Exhibit B16F).
       For these reasons, the undersigned finds the opinion of Dr. Niss due to
       receive little weight.

(R. 21-22).

       C.       Analysis

       Plaintiff has demonstrated no error in the ALJ’s evaluation of her fibromyalgia.

The ALJ recognized that Social Security Ruling (SSR) 12-2p controlled his evaluation of

fibromyalgia and he considered the evidence relating to fibromyalgia throughout his

decision. Although Plaintiff cites numerous court cases wherein fibromyalgia was an

impairment, and in many of which the ALJ erred in his evaluation of fibromyalgia, most

of the cases cited predate SSR 12-2p and do not reflect the SSA’s most recent guidance to

                                             7
ALJs regarding the evaluation of that impairment. Moreover, Plaintiff does not point to

an issue in this case where the ALJ failed properly to apply that SSR, or where he erred

in his consideration.

       Nevertheless, the court finds error otherwise in the ALJ’s evaluation of Dr. Niss’s

opinion. As Plaintiff’s Brief suggests, the ALJ found Dr. Niss’s treatment records

consistently documented that Plaintiff’s range of motion, strength, and tone were

generally within functional limits and were therefore inconsistent with his opinion that

Plaintiff can stand for only an hour at a time and would need breaks every 30 minutes.

The court finds at least three evidentiary problems which preclude this finding.

       First, the court’s review of the evidence cited by the ALJ in support of this finding

(Ex. B16F) does not reveal a consistent documentation of Plaintiff’s range of motion,

strength, and tone. That exhibit consists of 78 pages of treatment notes from Salina

Family Health Care where Dr. Niss and others treated Plaintiff. (R. 656-733). The

court’s review of those treatment notes reveals only one note referencing these issues.

(R. 659). This note relates to a physical examination on November 13, 2017 in which it

is recorded “Motor Strength and Tone: Normal and normal tone. Extremities … reduced

ROM (reduced extension and flexion 2/2 pain).” Id. (bold omitted). Thus, in the record

cited there is one exam referring to the issues relied upon by the ALJ, and although it

refers to strength and tone as normal, it relates range of motion as reduced. This cannot

be characterized as “consistently documenting.” Second, as Plaintiff argues, the decision

says these findings were “generally within normal functional limits,” but does not explain

what “normal functional limits” are. Perhaps the ALJ simply means they were

                                             8
characterized as “normal” on the exam, but the ALJ related them to functional limits and

earlier in the same paragraph tended to equate functional limitations with functional

capacity limitations. Thus, the court would be required to speculate in order to find

“normal functional limits” merely means characterized on exam as normal, and even that

speculation must ignore that range of motion was characterized as “reduced.” Finally,

and importantly also, the ALJ did not explain and the court does not understand how

“normal” strength, tone, and range of motion (even if it were normal) for a severely obese

woman (BMI 40+, R. 659) is inconsistent with an ability to stand for only an hour at a

time and a need for breaks every 30 minutes. Absent a cogent explanation for these

ambiguities, the evidence cited precludes the ALJ’s finding.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) REMANDING the Commissioner’s final decision

for further proceedings consistent with this opinion.

       Dated March 27, 2020, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                             9
